DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 27 July 2022.  In view of this communication and the amendment filed 27 March 2022, claim(s) 1 is/are now pending in the application.
Response to Amendment
The Applicant’s amendment, filed on 27 March 2022, does not place the application in condition for allowance.
While the amendment corrects several of the previous grounds of objection and rejection raised in the non-final rejection, it does not overcome the prior art.  As was discussed in the interview held on 21 March 2022, the recitation of the device in which the generator is used (i.e. being “coupled to a steam turbine”) would not in itself render the device patentable when there is no difference in structure between the claimed generator and generators of the prior art.  Thus, while a new reference has been applied to address the changes in the claim language, the claimed device is still anticipated by the prior art.
Pro Se
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the rotor” in line 2.  This limitation lacks proper antecedent basis in the claims.  To provide proper antecedent basis, the first instance of each term in the claims should be preceded by an indefinite article (i.e. “a rotor”).  Only subsequent instances of terms in the claims should be preceded by definite articles.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sullivan (US 2013/0154397 A1), hereinafter referred to as “Sullivan”.
Regarding claim 1, Sullivan discloses a three-phase generator (fig. 55-56; ¶ 0002, 0164) with four or more poles [302,303] in the rotor [301] (fig. 55-56; ¶ 0161-0164; the three-phase generator of this embodiment contains 20 permanent magnets, with alternating magnetic polarities) and coupled to a steam turbine (¶ 0007; the disclosed generators can be used in “wind turbines, solar-heated steam turbines, wave-powered generators, and other generators”).

    PNG
    media_image1.png
    673
    1048
    media_image1.png
    Greyscale

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Holcomb (US 2019/0238011 A1) discloses a three-phase generator having a rotor with sixteen poles.
Ouyang et al. (US 2017/0054393 A1) discloses a three-phase generator having a rotor with two or six poles, wherein the number of poles is variable and determined based on the required characteristics of the generator.
Duffey et al. (US 2009/0315329 A1) discloses a three-phase generator [200] (fig. 1-4; ¶ 0035, 0054), comprising four or more poles [7] in the rotor [6] of a three-phase generator [200] (fig. 1-2; ¶ 0038-0041).
Kayikei et al. (US 2009/0001911 A1) discloses a three-phase generator having a rotor with eight poles, wherein the number of poles is variable and determined based on the number of phases.
Pell (US 2,969,491 A) discloses a three-phase generator having a rotor with two poles.
Bowes et al. (US 2,465,006 A) discloses a three-phase generator having brushes, slip rings, and a rotor with a variable number of poles, wherein the number is based on the desired frequency, speed, and other characteristics of the generator.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834